 

it
i
it
es

é
i

BWESLEY. M. MULLEN
Li: oY BRQED

 

Pedra se FN Seah!

an

NM cd

FEES?

MULLEN P.C.
THE METLIFE BUILDING

 

 

 

 

200 PARK AVENUE | SUITE 1700
OO. NEW YORK, NY 10166
DAHy- FEB 2 |
aon February 20, 2020
. SO ORDERED
Hon. George B. Daniels
United States District Judge The March 26 2020
Southern District of New York Conference is adjo
500 Pearl Street 4 9020 ney 'e 2020 at oan to
New York, NY 10007 phe C ‘45 a.m.

  

VIA_CM/ECE

 

Re: Cheng v. Olzem et al., No. 1:19-cv-06128-GBD

 

Your Honor,

I represent the Plaintiff in this action for copyright
infringement. I write pursuant to Rule II.C. of the
Court’s Individual Practices to request extensions of time.

First, because Defendants have accepted service, the
parties jointly request that the date for Defendants to
respond to the Complaint be extended for 60 days, (see Fed.
R. Civ. BP. 4(d) (1) (Ff), (d)(3)), to and including April 2,
2020. There has been no prior request to extend this date.

Second, an initial conference is set for March 26, 2020.
The parties jointly request that the conference be
adjourned until after April 2, 2020, to allow time for
Defendants’ response to the initial pleading. There has
been one prior request to adjourn this conference, (ECF
Doc. 18); it was granted, (ECF Doc. 20).

I have conferred by email with Mr. Terry, counsel for the
Defendants, who consented to the foregoing requests.

Respectfully,

Us, Je

Wesley M. Mullen

Ce: Mark Terry, Esq. (via email to mark@terryfirm.com)

WMULLEN@MULLENPC.COM | (646) 632-3718

 
